Citation Nr: 1518915	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, to include as due to herbicide exposure for the purposes of entitlement to retroactive benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  In April 2014, the Board remanded the case for additional development and it now returns for final appellate review. 

In this regard, the Board notes that service connection for an erratic heartbeat, premature ventricular contractions with arrhythmia, and a heart condition in a February 1993 rating decision.  However, in April 2011, the RO informed the Veteran that his case was being reviewed pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), which provided retroactive benefits to certain Nehmer class members.  The Veteran was informed that his case was being reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2014).  Therefore, the issue has been characterized on the title page as a de novo claim.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  

Subsequent to the February 2015 supplemental statement of the case, the Veteran, through his representative, submitted additional evidence, to include a statement in support of his claim with medical treatment records without waiver of AOJ consideration.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received on February 18, 2013 and AOJ consideration has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease.  

3.  The Veteran's heart disease, diagnosed as non-ischemic cardiomyopathy, is not etiologically related to a disease, injury, or event in service, to include herbicide exposure, and cardiovascular-renal disease did not manifest within one year of his service discharge. 


CONCLUSION OF LAW

The criteria for service connection for heart disease, to include as due to herbicide exposure for the purposes of entitlement to retroactive benefits, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§ 3.102, 3.303, 3.307 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In April 2011, the AOJ sent the Veteran a letter informing him that his claim for a heart condition was being reconsidered pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), which provided retroactive benefits to certain Nehmer class members.  The Veteran was informed that his case was being reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).  However, such letter did not provide the Veteran with complete VCAA notice.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the June 2011 rating decision, December 2012 statement of the case, and July 2013 and February 2015 supplemental statements of the case collectively informed the Veteran of the evidence and information necessary to substantiate his claim, to include on a presumptive basis, and the division of responsibility between himself and VA in obtaining such evidence.  The December 2012 statement of the case and July 2013 and February 2015 supplemental statement of the case further provided the Veteran with the laws and regulations pertaining to service connection as well as the provisions of 38 C.F.R. § 3.159, the regulation governing the duty to assist. 

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim of entitlement to service connection for a heart disorder as demonstrated by his statements submitted during the course of the appeal.   

Finally, while the Veteran was not advised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) . 

Relevant to the duty to assist, the Veteran's service treatment records, as well as private and VA treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disorder.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed heart disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was afforded VA examinations in order to adjudicate his claim of entitlement to service connection for a heart disorder in April 2011 and June 2013.  Additionally, the Board remanded the case in April 2014 so as to obtain a new VA examination and opinion, which was obtained in January 2015.  While the Board previously determined in that the June 2013 VA opinion was inadequate for adjudication purposes, the Board finds that the most recent January 2015 VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his available treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In a March 2015 Post-Remand Brief, the Veteran's representative essentially alleged that the examination and opinion is insufficient for adjudication purposes as the examiner was merely a physician's assistant.  The representative asserts that a cardiology specialist is needed to evaluation his condition.  However, the Board finds such argument to be without merit.

In this regard, a medical opinion need not be by a physician to be competent medical evidence, and, in the absence of evidence to the contrary, the Board may presume the competence of a VA medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting argument that a medical opinion by a nurse practitioner is not competent medical evidence, and, rejecting argument that VA cannot rely upon a medical opinion that does not explicitly state the qualifications of the examiner); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity doctrine permits courts to presume what appears regular is regular and shifts the burden to the attacker to establish the contrary).  The representative has pointed to no flaws in the examiner's opinions other than the fact the examiner is a physician's assistant.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a further medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Here, however, the opinion provided by the January 2015 VA examiner is sufficient to decide the claim.  The opinion is based on the evidence in the claims file, the results of medical tests, and the examiners' thorough examination of the Veteran.  The examiner provided a complete rationale for the conclusions that are supported by the evidence in the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As indicated previously, the claim was remanded in Apri 2014 in order to afford the Veteran an additional examination.  Such was provided in January 2015.  Therefore, the Board finds that the AOJ has complied with the April 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

By way of background, the Veteran's service personnel records reflect that he had service in the Republic of Vietnam.  Additionally, as indicated previously, the Board notes that service connection for an erratic heartbeat, premature ventricular contractions with arrhythmia, and a heart condition in a February 1993 rating decision.

In April 2011, the RO notified the Veteran that VA was conducting a special review of his file in accordance with Nehmer v. U.S. Department of Veterans Affairs, which provided retroactive benefits to certain Nehmer class members.  The Veteran was informed that his case was being reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).  The April 2011 letter further stated that entitlement to potential retroactive benefits applies to all cases wherein VA received a claim, or a claim for benefits was pending, or wherein VA denied benefits, on or after September 25, 1985, and before August 31, 2010.  The Veteran was informed that his case qualified for the special review based on a possible prior VA benefits claim for one of the three new presumptive disease. 

In the June 2011 rating decision on appeal, the RO denied service connection for ischemic heart disease for purposes of entitlement to retroactive benefits.  In this regard, the RO determined that the Veteran's claimed heart disease as not incurred in or caused by military service, manifested to a compensable degree within one year of discharge from military service, or that he has a diagnosis of ischemic heart disease so as to allow service connection as presumptively related to herbicide exposure. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Id.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  In this regard, the Board notes that the Veteran's service personnel records reflect service in the Republic of Vietnam during the requisite time period.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases presumptively associated with herbicide exposure include ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in February 1979 and March 1979, he complained of an erratic heartbeat with an evaluation showing preventricular contractions while at rest; however, such resolved during a treadmill test.  It was noted that the Veteran referred to palpitations since 1980. The physician indicated that it was doubtful such were related to coronary artery disease (ischemia).  A subsequent record indicated that such testing revealed no disease.  In May 1979, August 1979, and July 1980 the Veteran again complained of palpitations and preventricular contractions were noted.  In January 1982, an electrocardiogram (ECG or EKG) was noted to be within normal limits except for the rhythm, as the Veteran had frequent preventricular contractions causing ventricular trigeminy.  In March 1983, the Veteran complained of chest pain.  Internal medical examination and Holter monitor were negative and an electrocardiogram revealed sinus bradycardia with sinus arrhythmia.  

On a February 1984 periodic examination, the Veteran reported that he had heart palpitations, dizziness or fainting spells, shortness of breath, and pain or pressure in the chest.  In February 1985, his blood pressure screening showed diastolic readings over 90 and a cardiac evaluation was recommended.  In July 1988, the Veteran was seen for complaints of a 2-day history of chest pain.  At such time, it was noted that he had a history of preventricular contractions.  Following evaluation, he was diagnosed with costochondritis.  The Veteran's May 1992 retirement examination reveals that, while he reported dizziness or fainting spells, shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble, and high or low blood pressure, his heart was normal upon clinical evaluation.  X-ray revealed borderline heart size, however, no acute cardiopulmonary process was identified.  Additionally, an EKG revealed a brady sinus rhythm and was noted to be within normal limits.  Service treatment records also show complaints of dizziness attributed to a viral syndrome and pain on the right side of the rib cage attributed to a separated rib.

In July 1992, the Veteran submitted his original claim for a heart condition, and such was denied on the basis that no heart condition was found in service.  In this regard, a November 1992 VA examination noted the Veteran's complaints of an erratic heartbeat since 1980 or 1981.  Examination revealed the heart was slightly increased in size with regular sinus rhythm without thrills or murmurs.  The diagnosis was arrhythmia, recurrent, from history.   

Post-service, a July 1993 record showed complaints of atypical chest pain and it was noted that the EKG revealed preventricular contractions.  The Veteran reported that he had one episode two to three years ago and was advised to return in a year.  Private treatment reports dated from January 1997 through October 2010 note complaints of chest pain and, while an August 1997 echocardiogram was noted to be compatible with ischemia dilated cardiomyopathy, Persantine Cardiolite was unremarkable and without definite evidence of prior infarction or ischemia.  Additionally, such records show that a diagnosis of non-ischemic cardiomyopathy was ultimately provided.  An October 1997 record indicates that the Veteran had substernal chest pain that had been ongoing for one to two years; there was no evidence of infarction or ischemia per Persantine Cardiolite; and he was status post cardiac catheterization in September 1997 that showed non-ischemic cardiomyopathy with decreased left ventricular function identified.  Subsequent records dated through October 2010 continue to show a diagnosis of non-ischemic cardiomyopathy.  Similarly, additional VA treatment records dated through February 2015 continue to show treatment for the Veteran's non-ischemic heart disease, but still fail to show a diagnosis of ischemic heart disease. 

On April 2011 Disability Benefits Questionnaire (DBQ) examination, the Veteran reported a history of chest pain and irregular heartbeat daily for years.  However, he denied symptoms of syncope and dyspnea either at rest or with exertion.  He denied ever suffering a myocardial infarction, or having had coronary artery bypass grafting.  There was no evidence or history of congestive heart failure.  Heart rate was regular and rhythmic with no murmurs or gallops.  Echocardiogram dated May  2011 revealed cardiac enlargement.  There was abnormal left ventricular systolic function with markedly reduced ejection fraction of 25 to 30 percent.  There was global left ventricular hypokmesis mitral valve prolapsed anteriorly.  There was no valvular stenosis.  The examiner found no diagnosis of ischemic heart disease.

In a June 2011 VA opinion, the examiner reviewed the entire file, and indicated that he agreed with the April 2011 examination results that noted the Veteran did not have ischemic heart disease; rather, he had non-ischemic cardiomyopathy.  In this regard, the June 2011 examiner noted that such finding was based upon a catheterization study with normal coronary arteries and the Veteran's cardiac symptoms and treatment were for his non-ischemic cardiomyopathy.

On a June 2013 VA examination, the examiner determined that the Veteran's current diagnosis of non-ischemic cardiomyopathy was less likely related to service, to include his complaints of erratic heartbeat, preventricular contractions, and borderline heart size.  In this regard, the examiner found that premature ventricular contractions (PVCs) can occur in healthy individuals without a known cause or any structural heart disease.  The examiner further found that the onset of the Veteran's current heart condition occurred after service.  

As the Board determined in April 2014 that the June 2013 opinion was inadequate to decide the case, the Veteran was afforded another VA examination in January 2015.  At such time, the examiner reviewed the entire claims file, interviewed and examined the Veteran, and subsequently found that the current heart disorder was less likely caused by or related to the Veteran's military service.  The examiner also noted that the condition was less than likely as not permanently aggravated beyond natural progression by the Veteran's service-connected conditions.  Moreover, the condition was less than likely as not related to or a progression of any heart complications/symptoms/diagnoses noted during the Veteran's military service.

The examiner provided a detailed recitation of the findings documented in the Veteran's service and post-service treatment records, and a complete history provided by the Veteran prior to offering her opinion.  She reasoned that during time of military service the Veteran was seen and treated for PVCs.  She indicated that literature (UpToDate article entitled "Ventricular Premature Beats") documents that ventricular premature beats (VPBs which are the same as PVCs) are common and upon Holter monitoring can be found in up to 80 percent of healthy people.  After 1984, in-service cardiac testing, including 1984 Holter monitoring, 1988 EKG, and 1992 stress test and EKG, were negative for PVCs, indicating that these were no longer occurring frequently.  The examiner noted that in 1997, five years after time of military service, the Veteran was diagnosed with non-ischemic cardiomyopathy, and that a most recent available cardiology note dated in November 2014 notes that this condition is of "uncertain etiology."  The examiner indicated that the UptoDate article entitled "Definition and Classification of the Cardiomyopathies" lists extensive potential causes/risk factors for the development of non-ischemic cardiomyopathy including idiopathic, viral, familial, iatrogenic, infectious, and toxic among others.  The UpToDate article entitled "Tachycardia-mediated Cardiomyopathy" does indicate that "[v]ery frequent ventricular ectopy in the form of ventricular premature beats (VPBs) has been associated with a reversible cardiomyopathy..."  The examiner noted that the term "frequent" is clarified as VPB burden of 22 percent or greater.  

The examiner found, based upon service treatment record review, the Veteran did not have significant "frequent" VPBs during the majority of his military service. Additionally, she noted, a "reversible" cardiomyopathy would be expected to resolve with treatment, whereas the Veteran's ejection fraction was noted to continue to decline even after institution of cardiac treatment.  Moreover, the examiner found that post-service records also did not demonstrate "frequent" VPBs.  Therefore, it was less than likely as not that the Veteran's early in-service PVCs/VPBs caused or contributed to the development of his post-service non-ischemic cardiomyopathy. 

The examiner further found that sinus bradycardia was not listed as a contributing factor for the development of cardiomyopathy in her literature review.  She noted that the literature review offered no medical nexus between the Veteran's service-connected prostate cancer, migraine headaches, patellofemoral syndrome, wrist fracture, metatarsalgia, diabetes or hearing loss and the development or progression of non-ischemic cardiomyopathy (non-restrictive type).  Therefore, the Veteran's non-ischemic cardiomyopathy was less than likely as not worsened beyond natural progression by his service-connected conditions.  The examiner found, based on the literature review, that the Veteran's non-ischemic cardiomyopathy represented a separate and unrelated heart disability that was not related to or a progression of the heart problems shown during his time of military service.

As the January 2015 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary opinion of record. 

As an initial matter, the Board finds that presumptive service connection for ischemic heart disease based on herbicide exposure is not warranted.  In this regard, the probative evidence of record demonstrates that, at no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease.  The Board acknowledges the Veteran's argument that he has a diagnosis of ischemic heart disease; however, accords little probative weight to such reported diagnosis as the evidence of record, to include specialized testing such as chest X-rays and ECG/EKGs have been normal.  Therefore, the Board finds that, based on the probative evidence of record, which includes testing specifically designed to detect ischemia, the Veteran has not had, either in the past or currently, a diagnosis of ischemic heart disease.  See McClain, supra; Romanowsky, supra.  Consequently, service connection for such disease as presumptively related to herbicide exposure is not warranted.

Furthermore, to the extent that the Veteran has non-ischemic heart disease, the Board finds that direct or presumptive service connection based on a chronic disease is not warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a claimant is not precluded from establishing service connection with proof of direct causation).  In this regard, while the Veteran's service treatment records show complaints of chest pain and documented PVCs, sinus bradycardia, and an enlarged heart, the probative evidence of record fails to show that the Veteran's current non-ischemic heart disease is related to such complaints and findings.  In this regard, all cardiac work-up undertaken during the Veteran's military service failed to show heart disease.  Moreover, the probative January 2015 VA examiner specifically determined that the Veteran's non-ischemic cardiomyopathy represented a separate and unrelated heart disability that was not related to or a progression of the heart problems shown during his time of military service.  There is no contrary medical opinion of record.

Furthermore, to the extent that the Veteran has alleged that his current heart disease is related to his military service, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes, however, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include his in-service cardiac complaints.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Veteran's statements as to a diagnosis of ischemic heart disease as well as the relationship between any non-ischemic heart disease and his military service are not within the realm of knowledge of a layperson.  Rather, the nature of a cardiac condition is a complex question that requires expertise.  In this regard, the diagnosis and determination of the etiology of a cardiac disorder, to include heart disease, concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship, which often requires the administration and interpretation of specialized diagnostic tests, to include X-rays, ECG/EKGs, and myocardial perfusion studies.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his claimed heart disease no probative weight.

Furthermore, the Board finds that presumptive service connection for cardiovascular-renal disease as a chronic disease is not warranted.  In this regard, such was not diagnosed in service and, moreover, while the Veteran has alleged a continuity of heart symptomatology since service, cardiac work up immediately following his discharge from service in November 1992 and July 1993 failed to show heart disease.  Rather, the first diagnosis of heart disease was noted in 1997 and, as previously discussed, such has been determined to be unrelated to the Veteran's in-service complaints, to include those of chest pain.  Moreover, in an October 1997 record, the Veteran himself reported that his substernal chest pain had been ongoing for one to two years.  Therefore, as the objective evidence of record contradicts the Veteran's allegations of continuity of symptomatology, such are accorded no probative weight.  Consequently, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, for the chronic disease of cardiovascular-renal disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that, at no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease.  Moreover, he does not have heart disease that is causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection on a direct or presumptive basis is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for heart disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for heart disease, to include as the result of exposure to herbicides for the purposes of entitlement to retroactive benefits, is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


